Title: Orders, 6 October 1755
From: Washington, George
To: 



[Fredericksburg, 6 October 1755]

As Captain George Mercer of the Virginia Forces, has been appointed aide de camp to Colonel Washington, and declared in Publick Orders at Fort Cumberland—To prevent any Disputes or delays of Orders, which may be issued by him. It is also thought proper to acquaint all Officers, &c. at this place, with the said appointment; and that all Orders which come from

him, are to be as punctually obeyed, as those which may come from the Commander in Chief.
Every Officer of the Virginia Regiment is, as soon as possible, to provide himself with an uniform Dress, which is to be of fine Broad Cloath: The Coat Blue, faced and cuffed with Scarlet, and Trimmed with Silver: The Waistcoat Scarlet, with a plain Silver Lace, if to be had—the Breeches to be Blue, and every one to provide himself with a silver-laced Hat, of a Fashionable size.
A Detachment of one Lieutenant, one Ensign, three Sergeants, three Corporals, a Drummer, and Fifty private men, under the Command of Captain Woodward, are to march on Monday next, for Fort-Cumberland, and to proceed according to the following March Route: viz.

               
                  Monday, October the
                  13
                  th
                  To William Pickets
               
               
                  
                  14
                  .
                  To Martin Hardens
               
               
                  
                  15
                  
                  To Joseph Nevils
               
               
                  
                  16
                  
                  To Halt
               
               
                  
                  17
                  
                  To Watts’s
               
               
                  
                  18
                  
                  To the River
               
               
                  
                  19
                  
                  To Winchester
               
               
                  20 & 21
                  
                  To Halt
               
               
                  
                  22
                  
                  To Jesse Pugh’s
               
               
                  
                  23
                  
                  To Henry Enocks
               
               
                  
                  24
                  
                  To Friend Cox’s
               
               
                  
                  25
                  
                  To Plumers, at Crisaps
               
               
                  
                  26
                  
                  To Fort Cumberland.
               
            
Lieutenant Lomax and Ensign Hubbard, are Subalterns appointed for this Detachment, being the eldest at present fit for Duty. All the Officers, except such as Major Lewis shall think fit to stay in Town, to take care of the Recruits, are to disperse themselves to different parts, and have a farther time, ’till the 20th of October, allowed them for Recruiting, on which Day, they are to Repair to their place of Rendezvous, without Failure, with what Recruits they can Raise.
